Citation Nr: 1760568	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-24 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim for service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been received to reopen the previously denied claim for service connection for a back disability.

4. Entitlement to service connection for a back disability.

5. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1994 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  The issue of entitlement to service connection for a back disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for sleep apnea was last denied in a October 2004 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea.

3. The Veteran's sleep apnea is not related to his military service.

4. The Veteran's claim for entitlement to service connection for a back disability was last denied in a March 1997 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

5. Evidence added to the record subsequent to the expiration of the appeal period is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for sleep apnea.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

3. New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, VCAA letters were sent to the Veteran in March 2011 and February 2012.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his back disability and sleep apnea.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

New and Material Evidence for a Back Disability and Sleep Apnea

The Veteran seeks to reopen the previously denied claims seeking entitlement to service connection for sleep apnea and a back disability.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's original claim seeking compensation for sleep apnea was denied in an October 2004 rating decision because the Veteran was not diagnosed with sleep apnea while in service.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran requested to reopen this claim in July 2011.  In August 2011, the RO reopened the Veteran's claim for entitlement to service connection for sleep apnea and denied the claim on its merits. 

Evidence added to the record since the October 2004 rating decision includes, in pertinent part, treatment records which demonstrate the Veteran has a current diagnosis of sleep apnea.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sleep apnea, and the claim is reopened.

The Veteran's original claim seeking compensation for a back disability was denied in a March 1997 rating decision.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran requested to reopen this claim in August 2012 and service connection for a back disability was denied by the RO in in April 2013.

Evidence added to the record since the March 1997 rating decision includes, in pertinent part, treatment records.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability, and the claim is reopened.

Service Connection for Sleep Apnea

The Veteran contends that his current sleep apnea is related to his military service.

While in service, at the Veteran's Medical Evaluation Board in August 1996, it was noted that the Veteran was having trouble sleeping for six months.  However, there are no other records of complaints or treatment in the Veteran's service treatment records regarding sleep related problems. 

In June 2011, the Veteran underwent a VA examination.  The Veteran reported that after his military service, his wife informed him that he would skip breaths while sleeping and wake up gasping for air.  The Veteran stated that he was diagnosed with sleep apnea in December 2010 and has used a CPAP machine since his diagnosis.  Additionally, the examination report stated that a June 2011 sleep study diagnosed the Veteran with sleep apnea. 

The June 2011 examiner opined that the Veteran's current sleep apnea is less likely than not related to his military service, to include the Veteran's complaints of sleep problems during service.  The examiner explained that following the Veteran's discharge from service in 1997 until November 2010, the Veteran had no continuing medical record of symptoms of or treatment for sleep disruption or sleep apnea.  The examiner concluded that the Veteran's one statement of trouble sleeping in service at his August 1996 medical examination is not a clinical diagnosis of sleep apnea and that it is therefore less likely as not that the Veteran's current sleep apnea is related to his complaints, treatment, or diagnoses shown during his military service. 

Thereby, service connection for sleep apnea is not warranted as the evidence of record does not demonstrate that the Veteran's current sleep apnea is related to his military service.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).





ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for sleep apnea is reopened. 

Entitlement to service connection for sleep apnea is denied.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disability is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Back Disability

The Veteran contends that his current back disability is related to his military service.  Specifically, the Veteran has stated throughout the record that he developed back pain during service due to the strain of his military duties.  

During service, the Veteran developed lower back pain in boot camp.  Post-service, the Veteran was in two motor vehicle accidents in 2008 and 2011.  The Veteran contends that these accidents aggravated his back disability.

In November 2012, the Veteran underwent a VA examination.  The examiner diagnosed the Veteran with chronic lumbar spine strain.  The examiner opined that the Veteran's back disability is less likely than not related to his military service.  The examiner stated that the Veteran's post-service accidents are the cause of any back pain that the Veteran has.  However, the examiner did not discuss whether or not the Veteran's back disability existed prior to his accidents and was subsequently aggravated by the Veteran's automobile accidents.  Thereby, the Board finds that a remand is necessary to address this theory of entitlement. 

TDIU

In August 2014, the Veteran filed a claim for a TDIU.  In a March 2015 rating decision, the RO denied entitlement to a TDIU.  In March 2015, the Veteran submitted a notice of disagreement with regarding to the denial of a TDIU.

However, a Statement of the Case has not been issued; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Other Considerations

The Board notes that at the Veteran's August 2017 hearing, the Veteran's representative indicated that entitlement to an increased rating for PTSD is additionally on appeal.  In an April 2013 rating decision, service connection for PTSD was denied.  Subsequently, in May 2013, the Veteran filed a notice of disagreement with that decision.  In July 2014, service connection for PTSD was granted and considered a full grant of the benefits sought.  To date, the Veteran has not submitted a separate notice of disagreement with the July 2014 rating decision granting service connection for PTSD evaluated as 70 percent disabling.  Thereby, entitlement to a rating in excess of 70 percent for  PTSD is not currently on appeal. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Once the above development has been completed, schedule the Veteran for an examination.  After reviewing the record, and with consideration of the Veteran's statements, the lay statements provided, and the Veteran's medical records, the examiner is asked to address the following:

Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed lumbar spine disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

If the VA examiner finds that a currently diagnosed lumbar spine disorder is due to a post-service injury or accident, the VA examiner should address the Veteran's contention that a dormant service-related spinal disability was aggravated by one or more post-service accidents.

For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

4. Then, furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to a TDIU. This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


